ACCEPTED
                                                                       03-15-00228-CR
                                                                               6445945
                                                            THIRD COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                  8/11/2015 2:05:07 PM
                                                                     JEFFREY D. KYLE
                                                                                CLERK
                  NO. 03-15-00228-CR

                In The Court of Appeals           FILED IN
                                           3rd COURT OF APPEALS
                 For the Third District        AUSTIN, TEXAS
                     Austin, Texas         8/11/2015 2:05:07 PM
    ____________________________________________
                                             JEFFREY D. KYLE
                                                    Clerk


               CLIFTON CREWS HOYT,
                          Appellant

                         versus

                 STATE OF TEXAS,
                             Appellee
   _____________________________________________

      On Appeal From A DWI Conviction Obtained in
  the 391ST Judicial District Court, TOM GREEN County,
      MARCH 17, 2015, No. D-13-0316-SB, Honorable
             TOM GOSSETT, Judge Presiding
    _____________________________________________

APPELLANT’S UNOPPOSED FIRST MOTION TO EXTEND
       TIME TO FILE APPELLANT’S BRIEF


                By: /s/ John T Floyd
                John Thomas Floyd III
                Texas Bar No. 00790700
                By: /s/ Christopher M. Choate
                Christopher M. Choate
                Texas Bar No. 24045655
                Principal Office
                The Kirby Mansion
                2000 Smith Street
                Houston, TX 77002
                Tel: 713-224-0101

                Attorneys for Appellant
                  IDENTITY OF PARTIES AND COUNSEL

John T. Floyd III, SBOT No. 00790700, Appellant’s trial counsel, Principal Office,
The Kirby Mansion, 2000 Smith Street, Houston, Texas 77002, Tel: 713-581-1060.

Christoper M. Choate, SBOT 24045655, Appellant’s trial counsel, Principal
Office, The Kirby Mansion, 2000 Smith Street, Houston, Texas 77002, Tel. 713-
581-1060.

Richard Villarreal, SBOT 00797602, Assistant District Attorney, Tom Green
County, 124 West Beauregard, San Angelo, Texas 76903, Tel: 325-659-6583.

Honorable Tom Gossett, Tom Green County, 112 W. Beauregard, San Angelo,
Texas. 76903, Tel: 325-659-6569.
TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Tex. R. App. P. 10.1 and 38.6(d), the Appellant, Clifton Crews

Hoyt, files this Unopposed First Motion to Extend Time to File Appellant’s Brief.

      Appellant’s initial brief is currently due on August 14, 2015.

      Undersigned counsel requests a 30-day extension of time to file their initial

brief, making the brief due date on September 14, 2015. This is the first request for

extension of time to file the opening brief.

      The issues in this case, though not complex, require additional time to

prepare a cogent brief. In addition, Counsel’s other court obligations, including

settings for trial and motions to suppress, have detracted from Appellant’s case.

      Assistant District Attorney Richard Villarreal, counsel for the State, has

indicated to undersigned counsel that the State of Texas is unopposed to this

motion.

      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, and therefore no verification is necessary under Texas

Rule of Appellate Procedure 10.2.

                             PRAYER FOR RELIEF

      For the reasons set forth above, Appellant requests that this Court grant this

Unopposed First Motion to Extend Time to File Appellant’s Brief and extend the
deadline for filing the Appellant’s Brief up to and including September 15, 2015.

Appellant requests all other relief to which he may he may be entitled.



      This 11th day of August, 2015.

                             Respectfully submitted,

                             By: /s/ John T Floyd
                             John Thomas Floyd III
                             Texas Bar No. 00790700
                             By: /s/ Christopher M. Choate
                             Christopher M. Choate
                             Texas Bar No. 24045655
                             Principal Office
                             The Kirby Mansion
                             2000 Smith Street
                             Houston, TX 77002
                             Tel: 713-224-0101

                             Attorney for Defendant



                      CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. P. 10.1(5), we certify that the undersigned

conferred with opposing counsel who indicated that he does not oppose this

motion.

/s/ John T Floyd
/s/ Christopher M. Choate
                        CERTIFICATE OF SERVICE

I certify that, on August 11, 2015, I served a copy of this motion by First Class,

United States mail, facsimile, or any other valid method of service on the

following:


      Richard Villarreal
      Assistant District Attorney
      Tom Green County, Texas
      124 W. Beauregard, Suite B
      San Angelo, Texas 76903
      Tel: 325-659-6584
      Fax: 325-658-6831
      Richard.Villarreal@co.tom-green.tx.us


/s/ John T Floyd
/s/ Christopher M. Choate
                          NO. NO. 03-15-00228-CR

                         In The Court of Appeals
                          For the Third District
                              Austin, Texas
             ____________________________________________


                         CLIFTON CREWS HOYT,
                                    Appellant

                                      versus

                              STATE OF TEXAS,
                                        Appellee



ORDER ON APPELLANT’S FIRST UNOPPOSED MOTION TO EXTEND
            TIME TO FILE APPELLANT’S BRIEF


The above and foregoing Appellant’s First Unopposed Motion to Extend Time to

File Appellant’s Brief, having been duly considered by the Court, it is hereby

ordered that the Motion be and hereby is GRANTED.

     Appellant’s      Brief      is       due    to      be      filed     on

_______________________________.

     SIGNED on this the ____ day of ____________________, 2015.


                                           ______________________________
                                           JUDGE PRESIDING